Citation Nr: 0721433	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  02-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include 
schizophrenia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1981 and from November 1981 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  On June 15, 2004, the veteran appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO.

By a decision dated December 21, 2004, the Board granted 
service connection for post-traumatic stress disorder (PTSD) 
and denied the veteran's request for service connection for 
alcoholism and for service connection for an acquired 
psychiatric disorder other than PTSD, to include 
schizophrenia and depression.  The veteran appealed the 
December 2004 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  By Memorandum Decision 
dated February 12, 2007, the Court vacated and remanded to 
the Board that portion of the December 2004 Board decision 
that denied service connection for alcoholism and for service 
connection for an acquired psychiatric disorder other than 
PTSD, to include schizophrenia and depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's February 12, 2007 Memorandum Decision indicated 
that "the VA hearing officer failed in his regulatory 
obligation under 38 C.F.R. § 3.103(c)(2) (2006) to explain 
fully the issues and inform the appellant of the evidence he 
may have overlooked."

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should send the veteran 
correspondence which explains fully the 
issues of service connection for 
alcoholism and service connection for an 
acquired psychiatric disorder other than 
PTSD in accordance with 38 C.F.R. 
§ 3.103(c)(2) (2006).  Of special concern 
would be to suggest the submission of 
evidence that may have been overlooked, 
particularly as to the absence of medical 
nexus evidence on a primary or secondary 
basis.  The veteran should also be 
afforded the opportunity to appear before 
a Hearing Officer at the RO in order to 
avail himself fully of the assistance 
contemplated under 38 C.F.R. 
§ 3.103(c)(2) if he chooses to do so.  

2.  The RO should then readjudicate the 
claims of service connection for 
alcoholism and service connection for an 
acquired psychiatric disorder other than 
PTSD.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





